UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF Al\/[ERICA CASE NO. lS-cr-()O l 88-01
VERSUS IUDGE FOOTE
TYLER B. JILG (Ol) MAGISTRATE JUDGE HORNSBY
O R D E R

The Report and Recommendation Of the Magistrate Judge having been considered,
and the parties having Waived their Obj ections thereto;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s
guilty plea is accepted, and the court hereby adjudges Defendant guilty of the Offense

charged in Count 3 of the lndictrnent.

(%_'>HUST DONE AND SIGNED in Shreveport, LOuiSiana, this f 7/%a/y Of
f`?i§ir® ,2018.

\`_/\/

 

ELIZABE E. OTE
UNITED STA S DIST T JUDGE

